Citation Nr: 1632952	
Decision Date: 08/19/16    Archive Date: 08/26/16

DOCKET NO.  14-18 468	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for a cervical spine disability.

2.  Entitlement to a total rating based upon individual unemployability based upon a service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Dworkin, Associate Counsel




INTRODUCTION

The Veteran served on active duty from July 1972 to July 1975.  

This matter comes before the Board of Veterans' Appeals (Board) from a May 2010 rating decision from the Regional Office (RO) of the Department of Veterans (VA), in Portland, Oregon.  

A review of the file shows that the Veteran claims that he experiences recurring headaches due to his cervical spine disorder.  However, as entitlement to service connection for headaches on a secondary basis has not yet been adjudicated by the AOJ, the Board does have jurisdiction over the claim.  The issue is thereby referred to the AOJ for appropriate consideration.

The issue of entitlement to TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Considering his complaints of pain, pain on motion, and functional loss due to flare-ups, the Veteran's cervical spine disability results in limitation of motion to 15 degrees; however, there is no evidence of unfavorable ankylosis, incapacitating episodes having a total duration of at least 4 weeks during the past 12 months, or any other neurological impairment. 


CONCLUSION OF LAW

The criteria for a rating of 30 percent, but not greater, for the Veteran's cervical spine disability have been met.  38 U.S.C.A. §§ 1155, 5103A, 5103, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.7, 4.71a Diagnostic Code 5242 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must: (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.159 (2015); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In this case, the Veteran received 38 U.S.C.A. § 5103(a)-compliant notice in a February 2010 correspondence, prior to the adverse decision from which this appeal originates.
 
VA's duty to assist requirements has also been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The appellant has not referred to any additional, unobtained, relevant, or other available evidence.  VA has obtained examinations that include the appropriate findings for accurately rating the cervical spine disability.  The Veteran has questioned the adequacy of his last VA examination by arguing that the examiner failed to properly account for his complaints of flare-ups.  The Board does not agree.  The April 2015 examination report clearly records the Veteran's complaints of flare-up, conducted the relevant range of motion studies, and explained that a calculation of any additional loss of motion due to pain could not be calculated because a flare-up was not occurring at the time of the examination and that any such calculation would amount to mere speculation.  

No further notice or assistance to the Veteran is required to fulfill VA's duty to assist in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Disability ratings are based upon the average impairment of earning capacity as determined by a schedule for rating disabilities.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2015).  Separate rating codes identify the various disabilities.     38 C.F.R. Part 4 (2015).

The determination of whether an increased rating is warranted is based on review of the entire evidence of record and the application of all pertinent regulations.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2015).

The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall resolve reasonable doubt in favor of the claimant.  38 U.S.C.A. § 5107 (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Under the General Rating Formula for Diseases or Injuries of the Spine (General Rating Formula), the diagnostic code criteria pertinent to spinal disabilities in general provide that a 10 percent rating is warranted for forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or, combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour, or vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent rating is warranted when there is forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, combined range of motion of the cervical spine not greater than 170 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour, such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 30 percent rating is warranted when there is forward flexion of the cervical spine 15 degrees or less, or, favorable ankylosis of the entire cervical spine.  A 40 percent rating is warranted for unfavorable ankylosis of the entire cervical spine.  38 C.F.R. § 4.71a, Diagnostic Code 5242 (2015). 

The rater is instructed to rate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (1) (2015).

In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion.  Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Notes (2), (3) (2015).

Under Diagnostic Code 5243, intervertebral disc syndrome or disc disease, may be rated under the General Rating Formula for Diseases and Injuries of the Spine, which includes combining separate ratings of the chronic orthopedic and neurologic manifestations, or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, which are rated on the total duration of incapacitating episodes over the past 12 months, whichever results in the higher rating when all disabilities are combined under 38 C.F.R. § 4.25.  Under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, if there are incapacitating episodes having a total duration of at least one week but less than two weeks during the past 12 months, a 10 percent rating is warranted.  If there are incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months, a 20 percent rating is warranted.  If there are incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months, a 40 percent rating is warranted.  If there are incapacitating episodes having a total duration of at least six weeks during the past 12 months, a 60 percent rating is warranted.  38 C.F.R. § 4.71a (2015).

An incapacitating episode is a period of acute signs and symptoms that requires bed rest prescribed by and treatment by a physician.  If there are no records of the need for bed rest and treatment, by regulation, there are no incapacitating episodes.  38 C.F.R. § 4.71a, Diagnostic Code 5243, Note (1) (2015).

Ankylosis is defined as immobility and consolidation of a joint due to disease, injury, or surgical procedure.  Lewis v. Derwinski, 3 Vet. App. 259 (1992).

When rating musculoskeletal disabilities based on limitation of motion, a higher rating must be considered where the evidence demonstrates additional functional loss due to pain.  38 C.F.R. §§ 4.40, 4.45 (2015).  The rule against pyramiding does not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including use during flare-ups.  DeLuca v. Brown, 8 Vet. App. 202 (1995); Mitchell v. Shinseki, 25 Vet. App. 32 (2011). 

In determining if a higher rating is warranted on that basis, pain itself does not constitute functional loss.  Similarly, painful motion alone does not constitute limited motion for the purposes of rating under diagnostic codes pertaining to limitation of motion.  However, pain may result in functional loss if it limits the ability to perform normal movements with normal excursion, strength, speed, coordination, or endurance.  Functional loss due to pain is to be rated at the same level as functional loss caused by some other factor that actually limited motion.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011). 

The intent of the Rating Schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59 (2015).  Therefore, painful motion should be considered to determine whether a higher rating is warranted on that basis, whether or not arthritis is present.  Burton v. Shinseki, 25 Vet. App. 1 (2011). 

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2015).

The normal range of motion of the cervical spine is extension and flexion to 45 degrees; lateral flexion to 45 degrees, bilaterally; and rotation to 80 degrees, bilaterally.  38 C.F.R. § 4.71, Plate V (2015).  Total range of motion in all planes equals 340 degrees.

A February 2010 VA examination report notes the Veteran's complaint of pain that was exhausting and that he experienced flare ups when he would lie down.  He explained that the pain was aggravated by any activity and to minimize the pain he would limit his physical activity.  He said he was unable to participate in fishing or sexual activity.  He also reported that pain radiated into his left shoulder.  

Physical examination showed that the Veteran had normal architecture to the neck with tenderness to palpation of the left trapezius and rhomboid area.  Deep tendon reflexes were 2+.  A positive Spurling's maneuver was noted for bilateral pain into the subscapular region.  Sensation to touch was normal.  Strength was noted as 5/5.  Range of motion testing showed forward flexion to 50 degrees time three, extension to 30 degrees times three, right rotation to 22 degrees times three, left rotation to 12, 14, and 14 degrees, right tilt to 42 degrees times three, and left tilt to 25 degrees times three.  The examiner remarked that the Veteran had decreased range of motion to the left with some mild radicular symptoms into the left trapezius and subscapular region.  No weakness or change in sensation was noted.  The examiner reported that the Veteran would lose between 10 to 15 degrees of overall range of motion of his neck in addition to pain, fatigability, weakness, lack of coordination due to increase repetitive movements or during flare ups.  

An April 2015 VA examination report shows that the Veteran was diagnosed with a cervical strain and degenerative arthritis of the spine.  The Veteran reported that he had persistent pain which he took Vicodin three times a day for.  Pain was reported as constant and radiated to his left shoulder.  The Veteran had difficulty with sitting for long periods of time and did not drive.  He reported no radiation to the arms.  The Veteran described flare ups of the cervical spine that occurred every few month where he was in worse pain and could not move his neck.  He said his flare ups lasted typically four to five days.  He stated that he had reduced range of motion in his neck due to pain.  Functional impairment of the cervical spine was described as an inability to drive due to his neck pain with reduced range of motion, and that he had a difficulty with sitting for long periods of time.

Range of motion was noted as forward flexion to 30 degrees, extension to 20 degrees, right and left lateral flexion to 30 degrees, and right and left lateral rotation to 45 degrees.  No ankylosis of the spine was noted; and, the examiner reported no signs or symptoms of radiculopathy.  Pain was noted on examination and was noted to cause functional loss.  Repetitive use testing showed no additional loss of function or range of motion after three repetitions.  The examiner reported that pain, weakness, fatigability, or incoordination limited functional ability with flare ups.  However, as the exam was not being conducted during flare ups, the examiner explained that an opinion regarding additional loss in motion in degrees was unable to be provided without resorting to mere speculation.  

Based on the evidence of record, the Board finds that the criteria to support a 30 percent rating for the Veteran's cervical spine disorder have been met.  It is true that the Veteran achieved forward cervical flexion to 50 degrees and 30 degrees respectively during two separate VA examinations.  The 2015 examiner indicated that the Veteran would experience additional loss during a flare-up but could not provide an estimate because a flare-up was not present during the examination.  By contrast, the 2010 examiner was able to estimate that the Veteran would have an additional loss of 10 to 15 degrees during a flare-up.  Taking the findings of these examinations together, and resolving all doubt in his favor, the Board finds there is sufficient evidence establishing that the Veteran would experience limitation of forward flexion to 15 degrees due to functional loss during period of flare-up.  Such warrants the assignment of a 30 percent rating.

There is no evidence to support a higher (40 percent) rating.  In this regard, there is simply no indication that the Veteran's cervical spine disorder results in unfavorable ankylosis of the spine.  He has been consistently shown to retain an active range of motion.  Likewise, the Veteran has not asserted, and the evidence does not show, that he had incapacitating episodes with bedrest prescribed by a doctor due to intervertebral disc syndrome, so rating under that formula is not applicable.  There is also no medical evidence of a neurological disability associated with or due to the cervical spine disability as objective medical testing showed no symptoms of radiculopathy, which would warrant a separate compensable rating.  38 C.F.R. § 4.71a (2015).  The Board notes that while the Veteran is competent to report pain, he is not competent to diagnose symptoms of radiculopathy.  Here, the examiner's medical diagnosis of an absence of neurological symptoms outweighs the Veteran's contentions and a separate rating for radiculopathy is not warranted.  

The Board must also determine whether the schedular ratings are inadequate, thus requiring a referral of the claims to the Under Secretary for Benefits or Director of Compensation and Pension Service for consideration of an extra-schedular rating commensurate with the average earning capacity impairment due exclusively to the service-connected disability.  38 C.F.R. § 3.321(b)(1) (2015).

An extra-schedular rating is for consideration where a service-connected disability presents an exceptional or unusual disability picture.  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the service-connected disability.  Thun v. Peake, 22 Vet. App. 111 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment or frequent periods of hospitalization.  Thun v. Peake, 22 Vet. App. 111 (2008).  When either of those elements has been satisfied, the appeal must be referred for consideration of the assignment of an extra-schedular rating.  Otherwise, the schedular rating is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1)  (2015); Thun v. Peake, 22 Vet. App. 111 (2008).


The Board finds that the schedular ratings are adequate.  Ratings in excess of that assigned are provided for certain manifestations of the service-connected cervical spine disability, but the medical evidence shows that those manifestations are not present in this case.  Additionally, each of the diagnostic criteria adequately describes the severity and symptomatology of the Veteran's disability such as loss of range of motion. As the rating schedule is adequate to rate each of the disabilities on appeal, referral for extra-schedular consideration is not in warranted.


ORDER

Entitlement to a 30 percent rating, but not greater, for cervical spine disability is granted.


REMAND

A claim for TDIU is part of an increased rating claim when a request for TDIU is reasonably raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Board finds that a claim for TDIU is inferred from the record.  Specifically, the February 2010 VA examiner remarked that if the Veteran was disabled and were to get any type of work, the work would have to be fairly sedentary where he could change his positon frequently and on a part time basis only.  The examiner noted that the Veteran's pain was only doing well when he just sat and listened to the radio and that there were not too many jobs that would entail those conditions.  Additionally, the April 2015 VA examiner reported that the Veteran's cervical spine condition impacted his ability to work as he reported being unable to drive due to a difficulty of sitting for long periods.  Therefore, the Board will remand the claim for additional evidentiary development.

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a VA Form 21-8940, a Veteran's Application for Increased Compensation Based on Unemployability.  Request that the Veteran submit all information necessary to demonstrate that he is incapable of obtaining and maintaining substantially gainful employment to include work history and salary information.  

2.  Then readjudicate the claim.  If the decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the claim to the Board.
 
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


